Title: To John Adams from John Marston, Jr., 11 February 1825
From: Marston, John, Jr.
To: Adams, John


				
					Dear Sir.
					Philadiephia, February 11th 1825
				
				I cannot deny myself the pleasure of improving the earliest opportunity, to offer to you my warmest congratulations, upon the accession of your son to the Presidency It is a circumstance which on several accounts I have long lookd forward to, with the most earnest anxiety: & I trust you will not deem me uncourteous when I say, that that which most prompted my hopes for his success, was the good which our country would derive There are however other circumstances which created the wish in me to see your son the President of the United States; at the head of which I place, the great satisfaction which must naturally be felt by yourself: & I have only to regret that I could not have been the bearer of the intelligence to you, that I might have personally enjoyd the pleasure of witnessing your happiness in which I again beg leave to offer you my participation, & with it the great respect of / Yr very obedt servant
				
					John Marston Jr
				
				
			